Citation Nr: 1829181	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  15-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to the service-connected disability of hepatitis C.

2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to the service-connected disability of hepatitis C.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

The Veteran asserts that his peripheral neuropathy and rheumatoid arthritis are secondary to his service-connected hepatitis C.  See March 2018 Appellate Brief.

Peripheral Neuropathy

In November 2009, the Veteran underwent a VA examination for the peripheral nerves.  The VA examiner determined that the Veteran had a diagnosis of bilateral first sacral lumbar radiculopathy; she did not find any clinical evidence consistent with bilateral peripheral neuropathy in the lower extremities.  The examiner also made a finding that the Veteran was using medications to treat hepatitis C, which did not include peripheral neuropathy as a potential side effect.  The examiner opined that without positive cryoglobulinemia, she would have to resort to mere speculation that the Veteran's hepatitis C is related to his lumbar radiculopathy.  Id.  

In a June 2010 VA opinion, the same VA examiner acknowledged a diagnosis of peripheral neuropathy, but opined that the Veteran's peripheral neuropathy is not secondary to hepatitis C.  As the basis for her rationale, she explained that peripheral neuropathy is only associated with hepatitis C when a coexisting cryoglobinemia is present; and that cyroglobulin and cyrofibrinogen assays were negative.  See June 2010 VA Opinion.

The Board notes that both opinions fail to include a nexus opinion regarding direct causation as well as whether the peripheral neuropathy is aggravated by the service-connected Hepatitis C; therefore, an addendum is needed.  Further, additional evidence regarding secondary causation was received into the file after the VA opinions.  In February 2011, a private physician (Dr. Maccone) opined that the  Veteran's peripheral neuropathy is secondary to his longterm use of Interferon and Ribavirin to treat his chronic Hepatitis C.  

A remand is required for a new VA nexus opinion that addresses whether peripheral neuropathy of the bilateral lower extremities had onset in service or is otherwise related to service; and whether it is caused or aggravated by the service-connected Hepatitis C, with consideration of the private medical opinion.

Rheumatoid Arthritis

In a March 2010 VA opinion, the VA examiner opined that the Veteran did not have rheumatoid arthritis.  The VA examiner indicated that he did not see any private treatment records that supported a diagnosis and treatment for rheumatoid arthritis.  See March 2010 VA Examination.  To the contrary, however, the Veteran's claims file contains medical records which indicate that the Veteran has rheumatoid arthritis.  See e.g. July 2009 Pain Management Re-Evaluation Report (reflecting an impression of polyneuropathy secondary to interferon treatment and inflammatory etiology secondary to rheumatoid arthritis); see also June 2010 VA Opinion (reflecting that the Veteran's peripheral nerves is secondary to his non-service related rheumatoid arthritis; and that peripheral neuropathy is a common complication of rheumatoid arthritis). 

In February 2011, a private physician (Dr. Maccone) opined that the Veteran has rheumatoid arthritis and it is secondary to his longterm use of Interferon and Ribavirin to treat his chronic Hepatitis C.  
Given that a VA nexus opinion was not provided on the basis that the Veteran did not have a diagnosis, a remand is required for a new VA examination to determine the presence of rheumatoid arthritis, and if any, a nexus opinion, on a direct and secondary basis, on the Veteran's rheumatoid arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records pertinent to the claim.

2.  Schedule the Veteran for a new VA examination for peripheral neuropathy.  The VA examiner must review the claims file.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  A copy of this REMAND should be made available to the VA examiner.  The VA examiner must undertake the following:  

a.  Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy had its onset in or is related to his active service.

b.  If the Veteran's peripheral neuropathy is not related to service, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy is caused by or aggravated by his service-connected hepatitis C.  

This question requires two opinions: one for proximate causation and a second for aggravation.  "Aggravation" means an increase in severity of the disorder beyond any medically established baseline.  The appropriate section of the Disability Benefits Questionnaire pertaining to aggravation opinions should be filled out for this purpose, if possible.

c.  In providing the requested nexus opinions, the examiner's attention is directed to the February 2011, private medical opinion from Dr. Maccone, and he or she is asked to consider this opinion.  Also, giving the Veteran the benefit-of-the-doubt, consider all statements about onset and symptomatology as competent lay statements, unless there is good reason to believe that the Veteran is not credible.

d.  If it is determined that there is another likely etiology for his peripheral neuropathy, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

3.  Also, schedule the Veteran for a VA examination to determine the presence, and if any, etiology of rheumatoid arthritis.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  A copy of this REMAND should be made available to the VA examiner.  The VA examiner should provide the following:  

a.  Determine whether the Veteran has rheumatoid arthritis.  If there is no diagnosis, clearly discuss and explain any discrepancies with findings in other treatment records, diagnosing the Veteran with rheumatoid arthritis.

b.  If the Veteran has rheumatoid arthritis, opine whether it is at least as likely as not (50 percent probability or greater) that rheumatoid arthritis had its onset in or is related to his active service.

Consider, among any other possibly related symptoms, the Veteran's documented ganglion cyst in his service treatment records, and discuss and clearly explain whether there is any relationship to the Veteran's rheumatoid arthritis.

c.  If rheumatoid arthritis is not related to service, opine whether it is at least as likely as not (50 percent probability or greater) that rheumatoid arthritis is caused or aggravated by his service-connected hepatitis C.

This question requires two opinions: one for proximate causation and a second for aggravation.  "Aggravation" means an increase in severity of the disorder beyond any medically established baseline.  The appropriate section of the Disability Benefits Questionnaire pertaining to aggravation opinions should be filled out for this purpose, if possible.

d.  In providing the requested nexus opinions, the examiner's attention is directed to the February 2011, private medical opinion from Dr. Maccone, and he or she is asked to consider this opinion.  Also, giving the Veteran the benefit-of-the-doubt, consider all statements about onset and symptomatology as competent lay statements, unless there is good reason to believe that the Veteran is not credible.

e.  If it is determined there is another likely etiology for rheumatoid arthritis, please indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

4.  After ensuring compliance, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




